Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1-22-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: incorporation by reference to applicants’ Japanese priority document is new matter since the statement was not present on applicants filing date (that of the international case).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

           It is not apparent where “above” is in the phrase “described above” in claim 5.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by MITSUBISHI GAS CHEM CO INC (JP,63-015822).
Example 1 on page 5 of the electronic translation of the reference discloses the production of a polycarbonate polystyrene block copolymer with viscosity average molecular weight of 16,000  produced by a process in which 6.6 kg bis phenol A is polymerized with phosgene in the presence of 250 g p-isopropenylphenol following which the 4.0 kg of this product is polymerized in the presence of 1.7 kg styrene such as would generate applicants species wherein a and b are zero and XA1 are alkylene with 3 carbon atoms in structure I; one of R1-R4 in structure II  is a hydrocarbon with 6 carbon atoms and A1 is a single bond; R5-R7 in structure III is hydrogen, A2 is a single bond and c is zero and note that the amount of materials used to generate applicants 3 units are consistent with the amounts of units in claims 2-4. Regarding claim 9 which requires that a polyolefin be modified to produce the block copolymer of the invention, a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MITSUBISHI GAS CHEM CO INC (JP 63-015822), cited and for the reasons set out above.
Note use of methyl methacrylate as an equivalent to styrene at the last sentence on page 4 of the translation. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

           Structure III-I of claim 5 is not taught or suggested by the prior art regardless of how the various undefined R and Z groups or subscripts are interpreted.


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
4-12-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765